Orders modified by striking out the requirement “ that the defendant file within two days from the entry of this order, a surety company undertaking to pay any judgment that may be recovered by the plaintiff herein,” as a condition for the granting of the order; the judgments to stand as security and injunctions to issue forbidding any transfer by the defendants of their property or franchises until the determination of the actions; and as so modified affirmed, with ten dollars costs and disbursements to the appellants. No opinion. Orders to be settled on notice. Present — Clarke, P. J., Dowling, Smith, Page and Philbin, JJ.